FILED
                             NOT FOR PUBLICATION                            JUL 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FUZHEN WANG,                                     No. 07-71945

               Petitioner,                       Agency No. A075-734-108

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 29, 2010

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Fuzhen Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order affirming the immigration judge’s

denial of withholding of removal. We have jurisdiction under 8 U.S.C




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. See

Prasad v. INS, 47 F.3d 336, 338–39 (9th Cir. 1995). We deny the petition for

review.

       Substantial evidence supports the BIA’s determination that the harms Wang

experienced during her single arrest did not rise to the level of persecution. See Gu

v. Gonzales, 454 F.3d 1014, 1020-21 (9th Cir. 2006) (holding that the petitioner

had not established past persecution when the petitioner had been held for three

days, interrogated, and struck with a rod ten times). Similarly, the BIA’s

determination that Wang did not demonstrate a clear probability of future

persecution is supported by substantial evidence because Wang points to no

evidence that indicates she is more likely than not to face persecution if she returns

to China. See Prasad, 47 F.3d at 339–40.

      PETITION FOR REVIEW DENIED.




                                           2                                    07-71945